DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5,11-16,18 in the reply filed on 12/22/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 9520429), in view of Oh et al (US Pub No. 20170236858).


With respect to claim 1, Kim discloses a substrate layer (601,Fig.3E) including a plurality of photoelectric conversion elements (12,Fig.3E); a plurality of grid structures (18A,Fig.3E) disposed over the substrate layer and structured to provide optical isolation between adjacent photoelectric conversion elements (Fig.3E); a plurality of color filter layers (15-17,Fig.3E) disposed over the substrate layer, each color filter layer being disposed between adjacent grid structures (Fig.3E);, wherein each of the plurality of grid structures includes: an air layer 

 	With respect to claim 2, the arts cited above do not explicitly disclose  wherein the capping film includes an ultra low temperature oxide (ULTO) film. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify arts cited above such that siloxane is used as the capping layer since it is a common material in semiconductor industry.

 	With respect to claim 3, the arts cited above do not explictly disclose wherein the capping film includes silicon oxide (SiOz). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of inventio to modify arts cited above such that poly-siloxane is used as the capping layer since it is a common material in semiconductor industry

With respect to claim 5, Kim discloses wherein top surfaces of the grid structures are formed at a lower position than top surfaces of the microlenses (Fig.3E).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 9520429), in view of Oh et al (US Pub No. 20170236858), in view of Akram (US Pub No. 20080054386)

With respect to claim 4, the arts cited above do not explicitly disclose wherein the capping film is formed to extend to below the color filter layer. On the other hand, Akram discloses wherein the capping film (406,Fig.4E) is formed to extend to below the color filter layer (409,Fig.4E). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that capping film is formed to extend to below the color filter layer, in order to improve the sealing of the air inside the grid.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11,16,18 is/are rejected under 35 U.S.C. 102(a)(1) as being antipated by Kim (US Patent No. 9520429).

 	With respect to claim 11, Kim discloses a substrate layer (11,Fig.3E) including a plurality of photoelectric conversion elements (12,Fig.3E); a plurality of grid structures (18A,Fig.3E) disposed over the substrate layer and structured to provide optical isolation between adjacent 

 	With respect to claim 16, Kim discloses wherein the grid structures is formed upper portions of the grid structures are formed to protrude outward from the lens layer (Fig.3E).

 	With respect to claim 18, Kim discloses  a substrate layer (11,Fig.3E) including a plurality of photoelectric conversion elements (12,Fig.3E); a plurality of grid structures (18A,Fig.3E) disposed over the substrate layer and structured to provide optical isolation between adjacent photoelectric conversion elements (Fig.3E); a plurality of color filter layers (15-17,Fig.3E)disposed over the substrate layer, each color filter layer being disposed between adjacent grid structures (Fig.3E); and a plurality of lens layers (20,Fig.3E) disposed over the plurality of color filter layers, respectively, such that a bottom portion of each lens layer is placed at a lower position than top portions of adjacent grid structures (Fig.3E), wherein each of the plurality of grid structures includes: an air layer (18A,Fig.3E); and a capping film (19,Fig.3E) formed to surround a top surface and a side surface of the air layer (the claim does not require entire side surface,Fig.3E).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 9520429).


With respect to claim 13, Kim does not explicitly disclose, wherein the capping film includes an ultra low temperature oxide (ULTO) film. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kim such that siloxane is used as the capping layer since it is a common material in semiconductor industry.

 	With respect to claim 14, Kim does not explicitly disclose wherein the capping film includes silicon oxide (SiOz). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of inventio to modify Kim such that poly-siloxane is used as the capping layer since it is a common material in semiconductor industry

 	With respect to claim 15, Kim does not explicitly disclose wherein the capping film includes silicon oxide (SiOz). On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Kim such that siloxane is used as the capping layer since it is a common material in the semiconductor industry.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent No. 9520429), in view of Akram (US Pub No. 20080054386). 

 	With respect to claim 12, Kim does not explicitly disclose wherein the capping film is formed to extend to below the color filter layer. On the other hand, Akram discloses wherein the capping film (406,Fig.4E) is formed to extend to below the color filter  (409,IFg.4E). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that capping film is formed to extend to below the color filter layer, in order to improve the sealing of the air inside the grid.



 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895